Citation Nr: 1233453	
Decision Date: 09/26/12    Archive Date: 10/09/12	

DOCKET NO.  08-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include depressive disorder and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from January 1969 to June 1970.  

This matter comes before the Board of Veterans Appeals on appeal from a rating decision of the VARO in Pittsburgh, Pennsylvania.  

A review of the evidence of record discloses service connection was denied in rating determinations by the RO in March 1971, April 1985, May 1985, and April 1986.  In May 2004, the Board reopened the claim and remanded it for further development.  In a decision dated in March 2006, service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, was denied.  

A travel board hearing was held in September 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing proceedings is of record and has been reviewed.  

In December 2010, the Board found that new and material evidence had been received to reopen the claim of service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.  The case was then remanded for further development.  The requested actions have been accomplished to the extent possible and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's personality disorder is not a disease or injury for which VA compensation is authorized.    

2.  There is no evidence of an acquired psychiatric disorder during the Veteran's active service and any current acquired psychiatric disorder is not shown to be related to service.  A psychosis was not shown within 1 year from service separation.

CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties on the part of VA to inform and assist claimants with VA disability benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (a) (2011).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate a claim, as well as evidence that VA will attempt to obtain and what evidence he or she is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA notice requirements apply to all five elements of a service connection claim.  Those elements are:  Veteran status; existence of a disability; a connection between the Veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nichols, 19 Vet. App. 473 (2006).  

By way of various letters dated over the several years of this appeal, including one in September 2011, the RO/AMC notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.  The Veteran was also notified of the evidence VA would assist in obtaining and the evidence that he would provide.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist contemplates that VA will help the claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c) (4).  

In this case, VA obtained the Veteran's service treatment records, service personnel records, and all identified post service private and VA treatment records.  

VA attempted to obtain records from the service department with regard to stressful incidents the Veteran described at the Lockbourne Air Force Base.  However, the Air Force Office of Special Investigations stated that they were not able to do an accurate search of the incident at Lockbourne because the Veteran did not provide enough specific information.  The claims file contains a November 2011 memorandum from the AMC of VA referring to the Veteran's allegation of a series of racially and sexually motivated harassment experiences during his service with the Air Force.  Reference was made to psychological evaluation in service and a performance evaluation accorded the Veteran.  It was determined by the individuals at the AMC that the Veteran's contention that he might have suffered from sustained racial harassment was reasonably supported.  Accordingly, the Veteran's stressor was conceded and no further stressor research was to be conducted.  

The record also shows the Veteran was provided with VA examinations as to the nature and etiology of any psychiatric disorder, to include in December 2011 and again in March 2012.  For reasons discussed below, these examinations are found to be adequate and they complied with the remand instructions set forth by the Board in its December 2010 remand.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is therefore ready to be considered on the merits.  

Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury, and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303 (b) an alternative method of establishing the second or third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was noted during service; (2) post service continuity of the same symptomatology; and (3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303 (b).  

Service connection may also be granted for a disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

In addition, for Veterans who have served 90 days or more of active service during a period of war or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3. 309.  

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.303 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F. 3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed inservice stressor actually occurred;  and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed inservice stressor.  38 C.F.R. § 3.304 (f) (2011).  

Generally, corroboration of an inservice stressor cannot consist solely of after the fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed inservice stressor based on personal assault.  See 67 Fed. Reg. 10, 330-01 (March 7, 2002), previously codified at 38 C.F.R. § 3.304 (f) (4).  A recent amendment renumbered this provision to appear at 38 C.F.R. § 3.304 (f) (5).  See 75 Fed. Reg. 39, 843 (July 13, 2010).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and evidence of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304 (f) (5) also provides that VA may submit any evidence that it receives to an appropriate medical or health professional for an opinion as to whether it indicates that a personal assault occurred.  The Federal Circuit recently held that under 38 C.F.R. § 3.304 (f) (5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F. 3d 1379 (Fed. Cir. 2011).  

A personality disorder is not considered a disease or injury under the applicable legislation and as such does not constitute a disability for VA compensation purposes.  38 C.F.R. § 3.303 (c).  

Factual Background and Analysis

The Board has reviewed all the evidence and the several volumes of evidence in the claims file.  The Board has an obligation to provide reasons and bases supporting its decision, but there is no requirement that the evidence submitted by the Veteran or in his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.   See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The evidence of record discloses various psychiatric diagnoses.  

In December 2011 a VA psychologist evaluated the Veteran and made reference to his review of the claims file.  This review included notation of the service treatment records which included an October 1969 communication from the chief of the psychiatric service at a service department facility.  The individual stated that he saw the Veteran that month.  The Veteran presented as an unhappy, rather confused individual who stated that he had feelings of a possible "nervous breakdown."  On questioning, the Veteran stated much of his unhappiness at the present time was related to his presence at the military base and this was related to his racial status on the base.  He did not make an accusation regarding racial prejudice, but complained that there were few Black individuals around.  He indicated that he had great difficulty relating to white people.  The Veteran expressed no animosity to the Air Force.  The psychiatrist believed that it would be beneficial for the service and the Veteran that he be transferred to another base.  

A review of the records reflects that a transfer order was issued on November 5, 1969.  The Veteran was subsequently transferred in December 1969 and the psychologist who examined the Veteran in December 2011 noted that this was inconsistent with the Veteran's report that he was transferred in one day.  

Reference was also made to a May 1970 communication from the chief of the mental health clinic at the Lockbourne Air Force Base.  It was indicated the Veteran saw the individual in February 1970.  He had been referred by a psychiatrist at his previous station in Idaho where it was recommended that the Veteran be transferred to Lockbourne and to continue in psychotherapy to see whether or not an adjustment to military life could be carried out.  The Veteran gave a long history of difficulty in relating to peers and authoritative figures.  He was depressed and cried a great deal and had numerous obsessive ruminations.  He stayed to himself and reported very little socializing.  He had very few friends.  The psychiatrist stated the Veteran's self-image was distorted and that his self-esteem was very low.  He had elements of hostility and numerous conflicting ideas and emotions about himself as an individual with some evidence of depersonalization on current examination.  Initially, it was recommended the Veteran be seen in psychotherapy and group therapy.  

However, it was determined that the Veteran's symptoms had not lessened but he would only become more agitated in his belief that the Air Force would best be served with the Veteran's release from active duty as a character and behavior disorder described as schizoid personality.  The examiner described the Veteran's behavior as "obviously lifelong in nature and in all probability will never change."  

The VA psychologist in December 2011 indicated that the clinician in May 1970 was able to find two performance reports contained within the Veteran's military personnel records.  The first report covered the period from January 1969 to October 1969 and the second covered the time frame between October 1969 and April 1970.  It was noted there was no decrease in the Veteran's performance rating between the two time periods.  Indeed, it was further indicated the second performance rating indicated an increase in performance on several areas of the evaluation form.  

The examiner in 2011 stated there was therefore no record to indicate that the Veteran's performance decreased during his time in service, as would be consistent with a possible stressor.  Reference was made to comments attached to the performance rating dated May 1970 indicating "while his work performance is satisfactory, he has had attitude problems."  The examiner stated this would be consistent with a preexisting personality disorder, as was diagnosed by the chief of the psychiatry services in October 1969.  

Notation was also made to a statement written by the staff Judge Advocate in June 1970.  That individual reviewed the mental health evaluation of the Veteran and stated "no mental or physical defects were found that would warrant discharge under the provisions of AFM 35-4."  The examiner in December 2011 indicated that "in other words, the Veteran was not found to have any significant psychiatric disorder warranting discharge, other than his preexisting personality disorder."  

The psychologist stated that the evidence contained in the Veteran's military records provided no support for any behavioral or personality changes that would be consistent with a trauma or stressor experienced while on active service.  He opined the preponderance of the evidence indicated that the Veteran had a preexisting personality disorder, and was not compatible with military service.  

He further noted that in the years following service the Veteran underwent numerous compensation and pension evaluations.  Varying psychiatric diagnoses were recorded.  The examiner stated that none of the evaluations resulted in a determination that the Veteran's psychiatric symptoms were attributable to any events of his military service.  

The examiner went on to say the Veteran was last seen in October 2011.  Documentation at that time reflected a diagnosis of a mild major depressive disorder.  It was remarked that the Veteran had also sought outpatient psychological treatment from various psychologists over the years and the records reflected that he "typically presents as compensation seeking, attempting to find support for his claim of a psychiatric disorder in response to harassment and trauma in the military."  Reference was made to a military sexual trauma evaluation done by VA in August 2002.  Psychological testing was accomplished as part of the evaluation and the Veteran's responses were reported as indicating that "he was exaggerating and over reporting his symptoms."  The examiner stated that the psychologist concluded that the diagnoses included major depressive disorder, a personality disorder not otherwise specified, and substance abuse disorder, in remission.  The psychologist at that time concluded the Veteran did not meet the diagnostic criteria for PTSD.  The examiner at the time remarked "it does not appear that the military harassment which he reported has led to any psychiatric diagnosis."  The examiner in December 2011 remarked the Veteran had never been diagnosed with PTSD and added that none of the psychiatric symptoms had ever been directly tied to any trauma when in the service. He stated that "in addition, the Veteran has frequently been diagnosed with a personality disorder, consistent with a schizoid personality disorder diagnosed while the Veteran was in the Air Force."  

On current examination the Veteran denied any history of physical or sexual abuse to the examiner, but medical records from his evaluation with the VA psychologist in 2002 reflected that he reported a history of sexual abuse by his sister when he was a young child.  With regard to his military service, he recalled serving in Idaho and experiencing "a lot of pressure as a Black man."  He stated that he did not know why he was transferred from that base, but he recalled "I was feeling the prejudice."  He stated that he was processed out one day, but the examiner noted this was inconsistent with the military records suggesting that he was diagnosed with a schizoid personality disorder and transferred out after appropriate processing.  

The examiner went on to say the Veteran was then transferred to the Lockbourne Air Force Base in Columbus, Ohio where he remained until discharge.  While stationed there the Veteran reported social harassment from a sergeant.  He could not remember the individual's name, other than he was nicknamed "Red."  He added there were other service members in the barracks who witnessed some incidents involving the sergeant, but he could not remember their names, other than to state that one was named "Sampson."  The examiner referred to the 2002 psychological evaluation reflecting that the Veteran denied any physical assaults when examined at that time.  The Veteran stated that he complained to his lieutenant and was then referred to a psychiatrist who prescribed Librium.  The examiner noted there was no documentation of this in the file, despite numerous summaries of psychiatric evaluation in the military records.  The Veteran denied any recreational drug use in service but he acknowledged drinking alcohol on a social basis on weekends.  He also denied any significant disciplinary problems while in service.  

The Veteran acknowledged that after service he began self-medicating with a variety of substances, to include alcohol, cannabis, pills, heroin, and cocaine.  The Veteran gave a spotty work record in the years following service.  He claimed that he was eventually laid off from a job with the Department of Transportation, but the examiner stated the claims file reflected he was likely to be terminated because of fraudulently completing employment applications.  Following mental status examination, the Veteran was given Axis I diagnoses of:  dysthymic disorder, unrelated to military service; and polysubstance abuse, in early remission unrelated to military service.  He was given an Axis II diagnosis of personality disorder not otherwise specified, with anti social and schizoid traits.  

The psychologist stated that he thoroughly reviewed the multiple claims files and found no mention of any harassment or trauma in the military records and no evidence suggestive of any change in performance of behavioral symptoms consistent with an assault or harassment.  He stated the psychiatric evaluations are reflected in a previous personality disorder, with no acute psychiatric disorder diagnosed, as one would expect if one had experienced harassment or assault.  

With regard to the long history of substance abuse which the Veteran believed was an attempt to self-medicate the distress he experienced while in service, the examiner stated there was "no scientific evidence that indicates that substance abuse only originates as a result of a trauma or stressor.  In other words, there are many individuals who abuse substances without a history of trauma, and there are also many individuals who experience trauma and do not engage in substance use.  Thus, one cannot argue retrospectively that a trauma occurred simply because one is abusing substances."  He noted that the Veteran did not begin receiving psychiatric treatment in the years following service until 1995, a time many years after discharge from service.  The psychologist stated that at the present time the Veteran's symptoms were most consistent with the diagnosis of a dysthymic disorder.  It was his opinion that the dysthymic disorder was not caused by or the result of any stressors or trauma while in service.  He stated the Veteran continued to meet the diagnostic criteria for a personality disorder, not otherwise specified, which preexisted service, and contributed to the distress he was experiencing as a result of his dysthymic disorder.  

The Veteran was accorded another psychiatric examination by a VA psychologist in March 2012.  Reference was made to the November 2011 VA Memorandum in which it was stated that VA had verified the Veteran's stressor of inservice harassment.  The examiner in March 2012 was asked to note the verification of the stressor and opine as to whether the Veteran's currently diagnosed psychiatric disorder was caused by or aggravated by the verified stressor.  The claims file was reviewed by the examiner.  The examiner opined that the claimed psychiatric disability was less likely than not incurred in or caused by the Veteran's military service.  She stated the records showed the Veteran had depression and sexual abuse prior to service.  She indicated the military diagnosed a schizoid personality disorder and not depression, PTSD, or any other mental disorder.  She further noted the schizoid personality disorder was deemed to exist prior to service and was not aggravated by service.  She stated there was no evidence in the record of any impairment in functioning related to any harassment during military service.  She noted the Veteran had no military mental health treatment, except for substance dependence, until 1995, a time many years following service discharge.  She found nothing in the Veteran's current complaints of depression that could be tied in any way to his experiences of harassment in the service.  She believed the Veteran's descriptions of harassment were "certainly not severe enough" to meet the criteria of PTSD and she indicated he never had any symptoms of PTSD or had been diagnosed with PTSD by any of his providers.  She referred to an extensive history of drug and alcohol dependence and opined it was more likely that his current depressive symptoms were related to the aftereffects of those years of substance abuse rather than anything from the military.  

As to whether the claimed psychiatric disorder was clearly and unmistakably not aggravated beyond natural progression by service, she referred to evidence in the record that the Veteran reported experiencing depression as a child because his father did not live at home and thus he had no male role model.  She noted further that the records indicated the Veteran reported sexual abuse at the hands of his sister when he was very young.  She opined these factors "provide evidence of preexisting depressive disorder, or at the very least, a vulnerability to the later development of the disorder.  The Veteran was not diagnosed with a depressive disorder during military service.  He was diagnosed with schizoid personality disorder during military service.  Schizoid personality disorder is not related to depression and it does not represent a progression of the Veteran's preexisting depressive disorder."  

She remarked that based on the time between discharge from service and the first diagnosis of treatment for depression in 1995, "it is clear that there was no aggravation of the Veteran's condition as a result of military service."  She indicated there was no conflicting medical evidence of record and concluded that the Veteran's "current distress is not related to nor was aggravated by military service."  

Although the Veteran states that the 1968 enlistment examination report indicated that his psychiatric system was normal and he specifically denied a history of any psychiatric problems, he was evaluated on several occasions in service and was eventually given a diagnosis of a character and behavior disorder described as schizoid personality.  The VA physician who examined the Veteran in December 2011 provided a comprehensive discussion of the pertinent medical records and opined that the Veteran did not have a psychiatric disorder of an acquired nature attributable to his military service.  She provided a detailed explanation as to the reasons why she believed there is no acquired psychiatric disorder attributable to the veteran's active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.)  She cited to inconsistencies in the Veteran's own history and therefore weakened his credibility.  The Board does not dispute that the Veteran had unfortunate experiences in service, but no examiner found that those experiences were such as to cause the veteran to develop PTSD or any other acquired psychiatric disorder related to service. 

The Board also notes that there is no evidence that a psychosis manifested within the one year presumptive period.  See 38 C.F.R. § 3.384 (2011) (listing psychoses).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for a chronic acquired psychiatric disorder is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


